UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRIS JONATHAN EPPERSON,

                                 Plaintiff,
                                                                   21-CV-1849 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
UNITED STATES; GEOFFREY S. BINNEY,

                                 Defendants.

COLLEEN McMAHON, United States District Judge:

         By order dated March 16, 2021, the Court directed Plaintiff, within thirty days, to submit

a completed request to proceed in forma pauperis (“IFP”) or pay the $402.00 in fees required to

file a civil action in this Court. That order specified that failure to comply would result in

dismissal of the complaint. Plaintiff has not filed an IFP application or paid the fees.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 4, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge
